DETAILED ACTION
The following is a first office action upon examination of application number 17/694668. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-11 and 17-20 are directed to methods; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-16 are directed to system comprising a server/processor (see Spec. paragraphs 106, 111, and 112); thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention.
(Step 2A) The claims recite an abstract idea instructing how to collect feedback for forecasts, which is described by claim limitations reciting:  receiving the data for the forecasts from the sales people …; storing the data for the forecasts within a database … as forecast information; receiving comments on specific entries of the forecast information … from the members of the organization …; receiving changes of the forecast information from the members of the organization … ; integrating the comments and the changes into … the database; and providing a display of the comments and the changes to the sales people …. The identified recited limitations in the claims describing collecting feedback for forecasts (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, sales activities, and interactions between people. Dependent claims 2, 6, 7, 8, 16, 17, 19, and 20 recite limitations that further describe collecting feedback for forecasts (i.e., the abstract idea); therefore, these claims only further narrow the abstract idea and are also found to recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such as the computer, in claim 1; the method is executed by a processor in response to instructions, the instructions embodied in a machine-readable medium, in claim 5; the analysis server including an OLAP cube, and information database coupled to the analysis server to support the OLAP cube, in claim 12; the identification server coupled to the information database, in claim 13; the client coupled through the user interface to the analysis server and to the identification server, in claim 15; and the computer, in claim 17, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements such as receiving the data … in a computer; receiving comments … in the computer; receiving changes … in the computer; and providing a display… in an interface to the computer, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional element only add extra-solution activities (data gathering and data display/output). Similarly, additional elements in claims 9, 10, 11, 12, and 14, recite limitations related to data gathering and data output/display which only add extra solution activities. 
Additional elements reciting storing the data for the forecasts within a database in conjunction with an OLAP cube and integrating the comments and the changes into the OLAP cube do not provide an improvement to the computer or technology; further, these additional limitations are recited at a high level of generality and only generally link the abstract idea to a technological environment. Similarly, additional elements in claims 3 and 4, do not provide and improvement and only generally link the abstract idea to a technological environment (OLAP).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additional elements such as receiving the data … in a computer; receiving comments … in the computer; receiving changes … in the computer; and providing a display… in an interface to the computer, do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional element only add extra-solution activities (data gathering and data display/output). With respect to data gathering steps, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). With respect to the data display/output, the courts have found the display of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0064433 (Thier); in view of US 2002/0065697 (Cautley).

With respect to claim 1, Thier teaches: receiving forecast information from sales people in a computer; ([0070] [0100] … Andy interacts with window 180 to input spending forecast data 182…Andy can save the information and continue the process later or can submit the forecast information to Peter for review… [0101] …In this state, Andy can return and continue to edit the forecast data and submit the forecast data for review by Peter, as illustrated by window 200 of FIG. 15. Once the forecast data is submitted, the state of the node is changed to LOCKED, as indicated by window 210 of FIG. 16. In this state, Andy cannot modify the forecast information unless Peter reviews the template and rejects the information)
receiving comments on specific entries of the forecast information from non-sales people in the computer; ([0027] …Each enterprise user may be designated as a contributor 8 that provides planning data to enterprise system 3, a reviewer that accepts or rejects contributions from contributors 8, or both. [0101] …In this state, Andy can return and continue to edit the forecast data and submit the forecast data for review by Peter, as illustrated by window 200 of FIG. 15. Once the forecast data is submitted, the state of the node is changed to LOCKED, as indicated by window 210 of FIG. 16. In this state, Andy cannot modify the forecast information unless Peter reviews… [0052] …review data received from users 18 with the updated model. [0105] …Andy, the owner, automatically receives an e-mail from Peter, his reviewer, telling him why the submission was rejected)
and providing a display of the comments and … to the sales people in an interface to the computer. ([0052] …review data received from users 18 with the updated model. [0105] …Andy, the owner, automatically receives an e-mail from Peter, his reviewer, telling him why the submission was rejected).
	Although not explicitly taught by Their, Cautley teaches: receiving changes of the forecast information from the non-sales people in the computer; ([0048] When the project is frozen, the proposer might not be allowed to change the proposal parameters. In one alternative embodiment, however, the proposer is allowed to copy the project summary over into a new project summary sheet, which is then updated in response to the comments by the reviewers. The reviewed proposal will have revised proposal parameters and may be submitted as a revised proposal. Updating a submitted proposal in this way may speed up the re-submission of a proposal that has merit, but requires changes in the implementation strategy, personnel, and other factors [0061] Once each reviewer has had the opportunity to review the proposal and submit comments … the proposer may utilize the comments and other information to refine the proposal for re-submission.)
and providing a display of the comments and changes … in an interface to the computer  ([0048] When the project is frozen, the proposer might not be allowed to change the proposal parameters. In one alternative embodiment, however, the proposer is allowed to copy the project summary over into a new project summary sheet, which is then updated in response to the comments by the reviewers. The reviewed proposal will have revised proposal parameters and may be submitted as a revised proposal. Updating a submitted proposal in this way may speed up the re-submission of a proposal that has merit, but requires changes in the implementation strategy, personnel, and other factors [0061] Once each reviewer has had the opportunity to review the proposal and submit comments … the proposer may utilize the comments and other information to refine the proposal for re-submission).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thier with the aforementioned teachings of Cautley with the motivation of allowing for collaboration in the development of forecasts/plans.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Cautley to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the management of changes to forecasts/plans.

As per claim 5, Thier teaches: the method is executed by a processor in response to instructions, the instructions embodied in a machine-readable medium ([0027] In other embodiments of the present invention, functions of the brand resource management server 140 may be shared by a number of networked computers. For example, one of the networked computers can provide the web server functions of the brand resource management server 140; one computer can provide the database functions of the brand resource management server 140, and one computer can provide the application modules functions. [0028] The server application 145 includes three functional sections including server-side VBScript 262, application modules 266, and a unified security system 264. The server-side VB script 262 contains instructions for implementing high-level functions performed by the brand resource management systems).
  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0064433 (Thier); in view of US 2002/0065697 (Cautley); in view of Official Notice.

As per claim 2, Thier teaches: the comments are received from … executive personnel ([0070] …Guy is the Chief Financial Officer for Pizza Palace, Inc. and is responsible for the overseeing all regions. Guy, therefore, is listed as an "owner" of root node 29 and as a "reviewer" for all Regions 1-5. Peter is a middle level manager charged with overseeing Region 1. As such, Peter is listed as the owner of Region 1 and reviewer for Outlet A.  [0027] …Each enterprise user may be designated as a contributor 8 that provides planning data to enterprise system 3, a reviewer that accepts or rejects contributions from contributors 8, or both. [0101] …In this state, Andy can return and continue to edit the forecast data and submit the forecast data for review by Peter, as illustrated by window 200 of FIG. 15. Once the forecast data is submitted, the state of the node is changed to LOCKED, as indicated by window 210 of FIG. 16. In this state, Andy cannot modify the forecast information unless Peter reviews… [0052] …review data received from users 18 with the updated model. [0105] …Andy, the owner, automatically receives an e-mail from Peter, his reviewer, telling him why the submission was rejected).

Although Thier does not explicitly disclose: marketing personnel, Official notice is taken that marketing personnel were old and well known at the time of invention. At the time of the invention, one of ordinary skill in the art would have recognized that applying the teachings of the Official Notice to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the comments to be collected from employees with marketing roles.

Claims 3, 4, 6, 7, 9-11, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0064433 (Thier); in view of US 2002/0065697 (Cautley); in view of US 2001/0013004 (Harris).

As per claim 3, Thier teaches:  forecast information and associated comments and changes are stored in a database … associated with the computer ([0100] … Andy interacts with window 180 to input spending forecast data 182…Andy can save the information [0011] In another embodiment, a method comprises receiving contribution data from a contributor of an enterprise in accordance with a multi-level enterprise model, and storing the contribution data for the contributor within a transactional area of a database. The method further comprises publishing the contribution data from the transactional area to a relational area of the database, and generating a report from the contribution data of the relational area of the database).

Although not explicitly taught by Their, Harris teaches: an OLAP cube associated with a computer ([0050] …Like the Sales Analysis Cube, the Budgeting and Forecast Analysis Cube is an OLAP database that arranges data according to multiple dimensions, such as time, dollar amounts, products, geographical regions, and sales channels. Once the OLAP database is populated with data, that information can be displayed and navigated in the PivotTable. [0178] …calculated categories are automatically updated for a specific budget when budget data is saved, and for all budgets, when the Budgeting & Forecast OLAP database 258 is refreshed).
One of ordinary skill in the art would have recognized that applying the teachings of Harris to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of OLAP cubes for data storage.

As per claim 4, Thier teaches: the computer is a network of computers hosting the database ([0037] … Enterprise data may be stored in a number of different forms including one or more data storage file, or one or more database management systems (DBMS) executing on one or more database servers [0068] More specifically, database servers 40 store contribution data received from contributors 6 in transactional data area 62, and publish the contribution data from transactional data area 62 to relational data area 63, e.g., on a periodic basis.)

Although not explicitly taught by Thier, Harris teaches: the computer … hosting the database and OLAP cube ([0026] … The database system 250 functions as the primary database system of the brand resource management system 110, and in one embodiment, as shown in FIG. 2, contains web pages 251, graphics 252, business rules 253 related to the operational and licensing strategies of a brand owner, a tree data database, an approval database, reports, a sales data database, one or more on-line analytical processing (OLAP) databases).
One of ordinary skill in the art would have recognized that applying the teachings of Harris to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of OLAP cubes for data storage.

As per claim 6, Thier teaches: receiving requests to watch specific data of the forecast information; and providing updates when specific data changes responsive to the requests to watch ([0027] … assign one or more enterprise users to each node, such as managers, supervisors, sales representatives, lab managers, or the like, that are responsible for enterprise planning for the corresponding cost center. Each enterprise user may be designated as a contributor 8 that provides planning data to enterprise system 3, a reviewer that accepts or rejects contributions from contributors 8, or both. [0030] … As each of contributors 6 provides his or her contribution data, enterprise planning system 3 automatically aggregates the contribution data across enterprise 4 in real-time, and provides access to the aggregated data to reviewers 9 associated with higher levels of enterprise 4. In particular, upon receiving contribution data from contributors 6, enterprise planning system 3 identifies all higher levels of the organizational model affected by the newly received contribution data, and calculates new aggregate totals at each level in real-time. [0031] Consequently, reviewers 9 view aggregated data across enterprise 4 in real-time during the enterprise planning session. At each level, enterprise planning system 3 ensures that reviewers 9, as defined by the nodes of the enterprise model, reconcile the target data with the forecast data. [0042] … Contribution module 32 captures and aggregates the contribution data across enterprise 4 in real-time, and provides access to the aggregated data to reviewers 9 associated with higher levels of enterprise 4 [0052] … servers 44 may "push" reconciliation jobs to the local computing devices. The remote computing devices reconcile the contribution data and review data of users 18 with the updated model, and save the reconciled data to enterprise planning system 4. This may be advantageous in that enterprise planning system 3 need not be taken offline to update enterprise models, and that computing resources to process the updates can be distributed across the remote computing devices of users 18).

As per claim 7, although not explicitly taught by Thier, Cautley teaches: receiving judgments from the non-sales people related to a set of data of the forecast information; and changing the set of data of the forecast responsive to the judgments  ([0048] When the project is frozen, the proposer might not be allowed to change the proposal parameters. In one alternative embodiment, however, the proposer is allowed to copy the project summary over into a new project summary sheet, which is then updated in response to the comments by the reviewers. The reviewed proposal will have revised proposal parameters and may be submitted as a revised proposal. Updating a submitted proposal in this way may speed up the re-submission of a proposal that has merit, but requires changes in the implementation strategy, personnel, and other factors [0061] Once each reviewer has had the opportunity to review the proposal and submit comments … the proposer may utilize the comments and other information to refine the proposal for re-submission).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thier with the aforementioned teachings of Cautley with the motivation of promoting collaboration in the development of forecasts/plans.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Cautley to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the management of changes to forecasts/plans.
 
As per claim 9, Thier teaches: the comments and changes are received through devices other than the computer that are coupled to the computer for communication ([0033] Enterprise users may use a variety of computing devices to interact with enterprise planning system 3 via network 9. For example, an enterprise user may interact with enterprise planning system 3 using a laptop computer, desktop computer, or the like, running a web browser, such as Internet Explorer.TM. from Microsoft Corporation of Redmond, Wash. Alternatively, an enterprise user may use a personal digital assistant (PDA), such as a Palm.TM. organizer from Palm Inc. of Santa Clara, Calif., a web-enabled cellular phone, or similar device. [0035] Web servers 20 provide an interface for communicating with enterprise user 18 via network 9).

As per claim 10, Thier teaches: the forecast data is received through devices other than the computer that are coupled to the computer for communication ([0033] Enterprise users may use a variety of computing devices to interact with enterprise planning system 3 via network 9. For example, an enterprise user may interact with enterprise planning system 3 using a laptop computer, desktop computer, or the like, running a web browser, such as Internet Explorer.TM. from Microsoft Corporation of Redmond, Wash. Alternatively, an enterprise user may use a personal digital assistant (PDA), such as a Palm.TM. organizer from Palm Inc. of Santa Clara, Calif., a web-enabled cellular phone, or similar device. [0035] Web servers 20 provide an interface for communicating with enterprise user 18 via network 9).

As per claim 11, Thier teaches: the interface to the computer is through devices other than the computer that are coupled to the computer for communication  ([0033] Enterprise users may use a variety of computing devices to interact with enterprise planning system 3 via network 9. For example, an enterprise user may interact with enterprise planning system 3 using a laptop computer, desktop computer, or the like, running a web browser, such as Internet Explorer.TM. from Microsoft Corporation of Redmond, Wash. Alternatively, an enterprise user may use a personal digital assistant (PDA), such as a Palm.TM. organizer from Palm Inc. of Santa Clara, Calif., a web-enabled cellular phone, or similar device. [0035] Web servers 20 provide an interface for communicating with enterprise user 18 via network 9).

As per claim 17, Thier teaches: a method of providing feedback from members of an organization on forecasts to sales people entering data for the forecasts, comprising: receiving the data for the forecasts from the sales people in a computer; ([0070] [0100] … Andy interacts with window 180 to input spending forecast data 182…Andy can save the information and continue the process later or can submit the forecast information to Peter for review… [0101] …In this state, Andy can return and continue to edit the forecast data and submit the forecast data for review by Peter, as illustrated by window 200 of FIG. 15. Once the forecast data is submitted, the state of the node is changed to LOCKED, as indicated by window 210 of FIG. 16. In this state, Andy cannot modify the forecast information unless Peter reviews the template and rejects the information)
storing the data for the forecasts within a database … as forecast information;  ([0067] FIG. 4 is a block diagram illustrating an example embodiment of database servers 40 in which enterprise data 42 is organized to include a transactional data area 62 and a relational data area 63. In general, transactional data area 62 supports real-time data acquisition and aggregation from users 18, while relational data area 63 is used for report generation and complex data analysis. [0068] More specifically, database servers 40 store contribution data received from contributors 6 in transactional data area 62, and publish the contribution data from transactional data area 62 to relational data area 63, e.g., on a periodic basis. [0012] The invention may offer one or more advantages. For example, the techniques described herein may improve the accuracy and predictability of enterprise planning by enabling organizations to reconcile corporate models and organizational targets with detailed forecasts in real-time. The techniques may provide a platform that delivers collaborative, real-time planning capabilities, without requiring offline consolidation and aggregation of forecasts).
receiving comments on specific entries of the forecast information … from the members of the organization in the computer; ([0027] …Each enterprise user may be designated as a contributor 8 that provides planning data to enterprise system 3, a reviewer that accepts or rejects contributions from contributors 8, or both. [0101] …In this state, Andy can return and continue to edit the forecast data and submit the forecast data for review by Peter, as illustrated by window 200 of FIG. 15. Once the forecast data is submitted, the state of the node is changed to LOCKED, as indicated by window 210 of FIG. 16. In this state, Andy cannot modify the forecast information unless Peter reviews… [0052] …review data received from users 18 with the updated model. [0105] …Andy, the owner, automatically receives an e-mail from Peter, his reviewer, telling him why the submission was rejected).
integrating the comments … into the database; and providing a display of the comments … to the sales people in an interface to the computer ([0052] …review data received from users 18 with the updated model. [0105] …Andy, the owner, automatically receives an e-mail from Peter, his reviewer, telling him why the submission was rejected [0067] FIG. 4 is a block diagram illustrating an example embodiment of database servers 40 in which enterprise data 42 is organized to include a transactional data area 62 and a relational data area 63. In general, transactional data area 62 supports real-time data acquisition and aggregation from users 18, while relational data area 63 is used for report generation and complex data analysis. [0068] More specifically, database servers 40 store contribution data received from contributors 6 in transactional data area 62, and publish the contribution data from transactional data area 62 to relational data area 63, e.g., on a periodic basi).

Although not explicitly taught by Thier, Cautley teaches: receiving changes of the forecast information from the members of the organization in the computer;  integrating the comments and the changes into … the database ([0048] When the project is frozen, the proposer might not be allowed to change the proposal parameters. In one alternative embodiment, however, the proposer is allowed to copy the project summary over into a new project summary sheet, which is then updated in response to the comments by the reviewers. The reviewed proposal will have revised proposal parameters and may be submitted as a revised proposal. Updating a submitted proposal in this way may speed up the re-submission of a proposal that has merit, but requires changes in the implementation strategy, personnel, and other factors [0061] Once each reviewer has had the opportunity to review the proposal and submit comments … the proposer may utilize the comments and other information to refine the proposal for re-submission. [0028] …Each proposal and reviewer may be linked with a central database that stores, tracks, and distributes information on the proposals. [0058] …The system allows each reviewer to submit their comments into a central database through a link to the project summary page)
providing a display of the comments and the changes ([0048] When the project is frozen, the proposer might not be allowed to change the proposal parameters. In one alternative embodiment, however, the proposer is allowed to copy the project summary over into a new project summary sheet, which is then updated in response to the comments by the reviewers. The reviewed proposal will have revised proposal parameters and may be submitted as a revised proposal. Updating a submitted proposal in this way may speed up the re-submission of a proposal that has merit, but requires changes in the implementation strategy, personnel, and other factors [0061] Once each reviewer has had the opportunity to review the proposal and submit comments … the proposer may utilize the comments and other information to refine the proposal for re-submission).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thier with the aforementioned teachings of Cautley with the motivation of allowing for collaboration in the development of forecasts/plans.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Cautley to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the management of changes to forecasts/plans.

Although not explicitly taught by Their, Harris teaches:  …a database in conjunction with an OLAP cube …([0026] … The database system 250 functions as the primary database system of the brand resource management system 110, and in one embodiment, as shown in FIG. 2, contains web pages 251, graphics 252, business rules 253 related to the operational and licensing strategies of a brand owner, a tree data database, an approval database, reports, a sales data database, one or more on-line analytical processing (OLAP) databases).
…information in the OLAP cube from the members…; …integrating the [changes] into the OLAP cube… (([0026] … The database system 250 functions as the primary database system of the brand resource management system 110, and in one embodiment, as shown in FIG. 2, contains web pages 251, graphics 252, business rules 253 related to the operational and licensing strategies of a brand owner, a tree data database, an approval database, reports, a sales data database, one or more on-line analytical processing (OLAP) databases [0050] …Automatically update a Sales Analysis Cube (discussed below) with the latest sales data captured from the partner. The Sales Analysis Cube is an OLAP database that arranges sales data according to multiple dimensions that correspond to different dimensional aspects, such as time, dollar amounts, products, geographical regions, and sales channels. Once the OLAP database is populated with data, that information can be displayed and navigated in a PivotTable.).
One of ordinary skill in the art would have recognized that applying the teachings of Harris to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of OLAP cubes for data storage.

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above. Therefore, the same rejection applies. 
Claims 8, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0064433 (Thier); in view of US 2002/0065697 (Cautley); in view of US 2001/0013004 (Harris); in view of US 6801906 (Bates).

As per claim 8, although not explicitly taught by Thier, Bates teaches: analyzing the changes for largest magnitude changes; and providing a set of impacts to the sales people, the impacts showing the changes based on a rank ordering of magnitude of the changes (Col 2 ln 27-45 re-orders search results by …(b) those URLs which have been previously visited by have changed, the magnitude of change determining the ordering within this group;… The ordering of search results in accordance with the present invention provides the user with greater control and more meaningful information than current search technology; provides results based on rank order of magnitude changes).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thier with the aforementioned teachings of Bates with the motivation of analyzing and comparing user changes.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Cautley to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of a rank based on the changes. 

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above. Therefore, the same rejection applies. 

As per claim 19, although not explicitly taught by Thier, Cautley teaches: ([0048] When the project is frozen, the proposer might not be allowed to change the proposal parameters. In one alternative embodiment, however, the proposer is allowed to copy the project summary over into a new project summary sheet, which is then updated in response to the comments by the reviewers. The reviewed proposal will have revised proposal parameters and may be submitted as a revised proposal. Updating a submitted proposal in this way may speed up the re-submission of a proposal that has merit, but requires changes in the implementation strategy, personnel, and other factors [0061] Once each reviewer has had the opportunity to review the proposal and submit comments … the proposer may utilize the comments and other information to refine the proposal for re-submission).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Thier with the aforementioned teachings of Cautley with the motivation of promoting collaboration in the development of forecasts/plans.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Cautley to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the management of changes to forecasts/plans.

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0064433 (Thier); in view of US 2001/0013004 (Harris).

As per claim 12, Thier teaches: a system comprising: a user interface to receive forecast data; ([0070] [0100] … Andy interacts with window 180 to input spending forecast data 182…Andy can save the information and continue the process later or can submit the forecast information to Peter for review… [0101] …In this state, Andy can return and continue to edit the forecast data and submit the forecast data for review by Peter, as illustrated by window 200 of FIG. 15. Once the forecast data is submitted, the state of the node is changed to LOCKED, as indicated by window 210 of FIG. 16. In this state, Andy cannot modify the forecast information unless Peter reviews the template and rejects the information).
and an information database coupled to the analysis server …, the information database to embody the forecast data and to receive essentially real-time updates to the forecast data through the user interface; and ([Abstract] An enterprise business planning system includes a database having a relational data area and a transactional data area, and a server to store within the transactional data area contribution data received from a set of enterprise contributors. The server publishes the contribution data from the transactional data area to the relational data area. The transactional data area may include a set of contribution slots and a set of aggregations slots hierarchically related in accordance with an enterprise model. The relational area includes a set of related tables defined in accordance with the model. The transactional data area supports real-time interaction with the enterprise contributors, while the relational data area allows detailed statistical analysis and report generation. [0043] Report generator 34 includes analytical software modules that generate enterprise planning reports based on the contribution data received from contributors 6 and stored within model data 42B. In particular, the analytical software modules allow users 18, such as analysts 8 and reviewers 9, to formulate complex queries for generating reports and performing other data analysis functions on the current data of the enterprise model. These software modules may be web-based modules having a browser interface, or may be stand-alone executable programs. [0044] Business logic modules 46 execute within the operating environment provided by application severs 26, and provide functionality for accessing and processing the data stored within databases 42 in response to software modules 21. [0078])
wherein the user interface is further to display the forecast data through the user interface with feedback as the data changes over time.  ([0031] Consequently, reviewers 9 view aggregated data across enterprise 4 in real-time during the enterprise planning session. At each level, enterprise planning system 3 ensures that reviewers 9, as defined by the nodes of the enterprise model, reconcile the target data with the forecast data. Each reviewer 9 may, for example, reject or accept the contribution data in view of corporate targets provided by analysts 8. [0047] …an applet executing on a owner or partner workstation retrieves the data from the database 254 and displays it [0079] In this manner, the aggregate totals are readily available for reviewers 9 across enterprise 4. Consequently, reviewers 9 can access enterprise planning system 3, and immediately provide review input either rejecting or accepting the contribution data and the aggregate totals in view of the target data provided by analysts 8 (92). During this process, application servers 26 periodically publish contribution data and aggregate data from transactional data area 62 to relational data area 6 (94) for creation of analytical reports and other statistical analysis by report generator 34 (96). Enterprise planning system 3 repeats the reconciliation process until the contribution data and aggregate totals are accepted by the high-level reviewer of the organizational hierarchy (98)).

Although not explicitly taught by Thier, Harris teaches: an analysis server including an OLAP cube;  … server to support the OLAP cube… ([0026]  … The brand resource management server 140 includes a database system 250 and, as mentioned above, a server application 145. The database system 250 functions as the primary database system of the brand resource management system 110… one or more on-line analytical processing (OLAP) databases, and an admin database. In a preferred embodiment, many of the databases are implemented using a Microsoft SQL Server.TM. database. [0050] …Like the Sales Analysis Cube, the Budgeting and Forecast Analysis Cube is an OLAP database that arranges data according to multiple dimensions, such as time, dollar amounts, products, geographical regions, and sales channels. Once the OLAP database is populated with data, that information can be displayed and navigated in the PivotTable. [0178] …calculated categories are automatically updated for a specific budget when budget data is saved, and for all budgets, when the Budgeting & Forecast OLAP database 258 is refreshed).
One of ordinary skill in the art would have recognized that applying the teachings of Harris to the system of Thier would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of OLAP cubes for data storage.

As per claim 13, Thier further teaches: an identification server coupled to the information database ([0034] FIG. 2 is a block diagram illustrating one example embodiment of enterprise planning system 3. In the illustrated embodiment, enterprise planning system 3 includes web servers 20, application servers 26, and database servers 40. [0035] Web servers 20 provide an interface for communicating with enterprise user 18 via network 9. Web servers 20 execute web server software, such as Internet Information Server.TM. from Microsoft Corporation, of Redmond, Wash. As such, web servers 20 provide an environment for interacting with contributors 6, analysts 8, and reviewers 9 according to software modules 21, which include analysis module 30, contribution module 32, administration (ADMIN) console 36, and extension manager 38.).

As per claim 14, Thier teaches: a means for communicating remotely with the system coupled to the user interface ([0027] … Each enterprise user may be designated as a contributor 8 that provides planning data to enterprise system 3, a reviewer that accepts or rejects contributions from contributors 8, or both. Contributors 8 and reviewers 9 may be authorized users within enterprise 4, or within other entities coupled to network 9, such as suppliers 14 and customers 16. [0033] Enterprise users may use a variety of computing devices to interact with enterprise planning system 3 via network 9. For example, an enterprise user may interact with enterprise planning system 3 using a laptop computer, desktop computer, or the like, running a web browser, such as Internet Explorer.TM. from Microsoft Corporation of Redmond, Wash. Alternatively, an enterprise user may use a personal digital assistant (PDA), such as a Palm.TM. organizer from Palm Inc. of Santa Clara, Calif., a web-enabled cellular phone, or similar device. Network 9 represents any communication network, such as a packet-based digital network like the Internet. In this manner, system 2 can readily scale to suit large enterprises. The enterprise users may directly access enterprise planning system 3 via a local area network, or may remotely access enterprise planning system 3 via a virtual private network, remote dial-up, or similar remote access communication mechanism [0035] Web servers 20 provide an interface for communicating with enterprise user 18 via network 9.).

As per claim 15, Thier teaches: a client coupled through the user interface to the analysis server and to the identification server ([0027] … Each enterprise user may be designated as a contributor 8 that provides planning data to enterprise system 3, a reviewer that accepts or rejects contributions from contributors 8, or both. Contributors 8 and reviewers 9 may be authorized users within enterprise 4, or within other entities coupled to network 9, such as suppliers 14 and customers 16. [0033] Enterprise users may use a variety of computing devices to interact with enterprise planning system 3 via network 9. For example, an enterprise user may interact with enterprise planning system 3 using a laptop computer, desktop computer, or the like, running a web browser, such as Internet Explorer.TM. from Microsoft Corporation of Redmond, Wash. Alternatively, an enterprise user may use a personal digital assistant (PDA), such as a Palm.TM. organizer from Palm Inc. of Santa Clara, Calif., a web-enabled cellular phone, or similar device. Network 9 represents any communication network, such as a packet-based digital network like the Internet. In this manner, system 2 can readily scale to suit large enterprises. The enterprise users may directly access enterprise planning system 3 via a local area network, or may remotely access enterprise planning system 3 via a virtual private network, remote dial-up, or similar remote access communication mechanism [0034] FIG. 2 is a block diagram illustrating one example embodiment of enterprise planning system 3. In the illustrated embodiment, enterprise planning system 3 includes web servers 20, application servers 26, and database servers 40.).

As per claim 16, Thier teaches: the information database stores financial information ([0067] FIG. 4 is a block diagram illustrating an example embodiment of database servers 40 in which enterprise data 42 is organized to include a transactional data area 62 and a relational data area 63. In general, transactional data area 62 supports real-time data acquisition and aggregation from users 18, while relational data area 63 is used for report generation and complex data analysis. [0068] More specifically, database servers 40 store contribution data received from contributors 6 in transactional data area 62, and publish the contribution data from transactional data area 62 to relational data area 63, e.g., on a periodic basis. [0012] The invention may offer one or more advantages. For example, the techniques described herein may improve the accuracy and predictability of enterprise planning by enabling organizations to reconcile corporate models and organizational targets with detailed forecasts in real-time. The techniques may provide a platform that delivers collaborative, real-time planning capabilities, without requiring offline consolidation and aggregation of forecasts).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2003/0130883 (Schroeder) – discloses a system for the prediction/forecasting of sales and refinement of the prediction model ([Abstract][0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683